PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kinsella, James, J.
Application No. 14/037,922
Filed: 26 Sep 2013
For: RATIO METRIC CURRENT MEASUREMENT
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to withdraw holding of abandonment filed September 28, 2020.
 
The petition is GRANTED.

The application was held abandoned for failure to timely submit a response to the final Office action mailed February 4, 2020, which set a three (3) month shortened statutory period for reply. Notice of Abandonment was mailed September 4, 2020.

Petitioner’s counsel asserts that the final Office action mailed February 4, 2020 was not received, and was returned as undeliverable by the United States Postal Service (USPS).

Upon review, petitioner’s argument is persuasive. A review of the record reveals that on June 24, 2019, a Power of Attorney by Applicant (PTO/AIA /82B) form was filed, appointing a power of attorney to the practitioners associated with Customer Number 1320305, but specifying that the correspondence address was Robert C. Strawbrich, 6140 New Taylor Road, Uppr, Orchard Park, NY 14127.  On June 28, 2019, a Notice of Acceptance of Power of Attorney was mailed. However, the correspondence address entered was that associated with the Customer Number, which was 6185 W. Quaker St. #3, Orchard Park, NY 14127, rather than the address directly specified on the Power of Attorney. The Notice of Acceptance was returned as undeliverable on July 11, 2019. On February 4, 2020, the final Office action was mailed to the address associated with the Customer Number. On March 6, 2020, the final Office action was returned as undeliverable.

As such, the showing of record is that the Office action was not received because it was mailed to an incorrect address as a result of Office error in entering the correspondence address. As the Office action was not mailed to the correct address, it could not have been received at the current address of record.

withdrawn, and the Notice of Abandonment is vacated.

The Office regrets the error and apologizes for any inconvenience to petitioner.

Receipt of the Notice of Appeal, amendment after final, and Notice of Pre-Appeal Brief Review filed September 28, 2020 is acknowledged. 

Reference is made to the Notice of Non-Compliant Pre-Appeal Brief Request for Review mailed February 22, 2021, which stated that the Pre-Appeal Brief Request for Review filed September 28, 2020 is non-compliant because an after-final or proposed amendment was filed with the request, in contravention of the requirements for a Pre-Appeal Brief Conference as stated in the Official Gazette Notice Pre-Appeal Brief Conference Pilot Program, 1296 O.G. 67 (July 12, 2005). As such, the period for filing a response to the Notice of Appeal continues to run from the date of the Notice of Appeal filed September 28, 2020. A reply to the Notice of Appeal must be timely filed with the requisite extension of time under 37 CFR 1.136(a) to avoid abandonment. 

The application is being referred to Technology Center Art Unit 2863 to await applicant’s submission of a reply to the notice of appeal.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET